DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/07/2022 has been acknowledged and entered. Claims 13-1 have been cancelled and new claims 21-22 have been added. Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, while the previous rejection in view of Lu relied on Fig. 24 the new rejection below relies on Fig. 29 of Lu which the examiner believes teaches the newly amended limitation. Furthermore, please see the pertinent prior art listed below that the examiner also believes is relevant with regards to teaching the claimed invention. 

Applicant’s arguments, filed 03/07/2022, with respect to claims 7 and 21-22 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Patent Pub. No. 2018/0122906, from hereinafter “Yu”) in view of 
Regarding Claim 1, Yu in Fig. 29 teaches a three-dimensional (3D) memory device, comprising: a substrate (8); a selective epitaxial layer (38L) on the substrate; a memory stack comprising interleaved conductive layers (46) and dielectric layers (132/232/332) on the selective epitaxial layer; and a memory string comprising a channel structure extending vertically in the memory stack and a pocket structure extending vertically in the selective epitaxial layer (channel structure and pocket structure shown in Fig. 29); wherein the memory string comprises a semiconductor channel (60) extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer, and wherein the semiconductor channel extends vertically above and beneath the pocket structure (Fig. 29B shows channel extending vertically above and beneath the pocket structure; ¶’s 0147, 0168, 0192-0200, 0213-0214, 0219, 0232-0234). 
Regarding Claim 2, Lu in Fig. 29 teaches wherein a lateral dimension of the channel structure is not greater than a lateral dimension of the pocket structure (¶ 0189, 
Regarding Claim 3, Lu in Fig. 29 teaches wherein the lateral dimension of the channel structure is the same as the lateral dimension of the pocket structure (¶’s 0189 and 0232-0234). In particular, a lateral dimension of either the pocket structure and channel structure can be taken at any point based on the broad language of the claim and therefore it is believed that Fig. 29 clearly depicts this limitation as the lateral dimension of the pocket structure clearly appears to be the same size as a lateral dimension of the channel structure at some point along its tapered shape. 
Regarding Claim 4, Lu teaches wherein the memory string comprises a memory film (50) laterally between the memory stack and the semiconductor channel in the channel structure, the memory film extending vertically in the channel structure and extending laterally in the pocket structure (Fig. 29).
Regarding Claim 5, Lu teaches wherein the memory string comprises a cap layer (62) surrounded by the semiconductor channel, a lateral dimension of the cap layer in the pocket structure being greater than a lateral dimension of the cap layer in the channel structure (Fig. 29; ¶ 0201). Again, a lateral dimension of either the cap layer in pocket structure and the cap layer in the channel structure can be taken at any point based on the broad language of the claim and therefore it is believed that Fig. 29 clearly depicts this limitation as the lateral dimension of the cap layer in the channel structure at 
Regarding Claim 6, Lu teaches wherein the selective epitaxial layer (39) comprises single crystalline silicon (¶ 0213), and the semiconductor channel comprises polysilicon (¶ 0200).
Regarding Claim 8, Lu teaches wherein the semiconductor channel is flat at a lower end of the memory string (Fig. 29). 
Regarding Claim 10, Lu in Fig. 29 teaches a three-dimensional (3D) memory device, comprising: a substrate (8); a selective epitaxial layer (38L) a on the substrate; a memory stack comprising interleaved conductive layers (46) and dielectric layers (132, 232, 332) on the selective epitaxial layer; and a memory string comprising a channel structure extending vertically in the memory stack and a pocket structure extending vertically in the selective epitaxial layer (Fig. 29 showing the channel structure and pocket structure), wherein a lateral dimension of the channel structure is not greater than a lateral dimension of the pocket structure, and wherein the channel structure extends vertically above and beneath the pocket structure (Fig. 29B shows channel extending vertically above and beneath the pocket structure; ¶’s 0147, 0168, 0189, 0192-0200, 0213-0214, 0219, 0232-0234). In particular, a lateral dimension of either the pocket structure and channel structure can be taken at any point based on the broad language of the claim and therefore it is believed that Fig. 29 clearly depicts this limitation as the lateral dimension of the channel structure at the interface with the 
Regarding Claim 11, Lu teaches wherein the lateral dimension of the channel structure is the same as the lateral dimension of the pocket structure (¶’s 0189 and 0232-0234). In particular, a lateral dimension of either the pocket structure and channel structure can be taken at any point based on the broad language of the claim and therefore it is believed that Fig. 29 clearly depicts this limitation as the lateral dimension of the pocket structure clearly appears to be the same size as a lateral dimension of the channel structure at some point along its tapered shape.
Regarding Claim 12, Lu teaches wherein the memory string comprises a semiconductor channel (60) extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer (Fig. 29; ¶ 0225 and 0232-0234). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lee et al. (U.S. Patent Pub. No. 2012/0280304, from hereinafter “Lee”).
Regarding Claim 9, Yu fails to specifically a source contact structure extending vertically through the memory stack and in contact with the selective epitaxial layer. 
Lee in Fig. 3 teaches a source contact (170) extending vertically through the memory stack and in contact with the source (¶ 0051). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yu to include a source contact structure extending vertically through the memory stack and in contact with the selective epitaxial layer because a connect to the source would be required for operation of the device.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record is silent with regards to teaching that the semiconductor channel extends laterally in the pocket structure for about 20 nm.

Claims 21-22 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 21 including “the semiconductor channel extends laterally in the pocket structure for about 20 nm". In particular, the prior art of record falls short with regards to teaching that the semiconductor channel specifically extends laterally within the pocket structure for about 20 nm. 

	
Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Haller (U.S. Patent Pub. No. 2021/0066460) teaches a three-dimensional (3D) memory device, comprising: a substrate; a selective epitaxial layer on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers on the selective epitaxial layer; and a memory string comprising a channel structure extending vertically in the memory stack and a pocket structure extending vertically in the selective epitaxial layer; wherein the memory string comprises a semiconductor channel extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer.
(ii) Arai (U.S. Patent No. 9,748,268) teaches a three-dimensional (3D) memory device, comprising: a substrate; a selective epitaxial layer on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers on the selective epitaxial layer; and a memory string comprising a channel structure extending vertically 
(iii) Huo (CN 105355602 B) teaches a three-dimensional (3D) memory device, comprising: a substrate; a selective epitaxial layer on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers on the selective epitaxial layer; and a memory string comprising a channel structure extending vertically in the memory stack and a pocket structure extending vertically in the selective epitaxial layer; wherein the memory string comprises a semiconductor channel extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ERROL V FERNANDES/Primary Examiner, Art Unit 2894